Citation Nr: 0210443	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  97-25 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a 
respiratory disability on a direct basis.  

(The issue of entitlement to service connection for a 
respiratory disability, as secondary to exposure to Agent 
Orange will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied reopening the veteran's 
claim for a chronic upper respiratory disorder.  The Board 
denied the veteran's claim of service connection for a 
respiratory disorder in June 1996.  

It is noted that in the February 1986 rating decision and 
statement of the case (SOC), the RO adjudicated a claim based 
on Agent Orange exposure to the extent that it asserted that 
none of the disorders enumerated in the law were service-
connectable on a presumptive basis.  Accordingly, in the 
Board's December 1998 remand, it determined that the claim of 
service connection as secondary to Agent Orange exposure was 
properly before it.  

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for a respiratory disability on a 
direct basis.  Further development will be conducted on the 
issue of service connection for a respiratory disability on a 
direct basis, as well as on the issue of service connection 
for a respiratory disability as secondary to Agent Orange 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.).  After giving the notice to the appellant 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.





FINDINGS OF FACT

1.  A June 1996 Board decision denied service connection for 
a chronic upper respiratory disorder, to include residuals of 
pneumonia and chronic bronchitis.  

2.  Evidence submitted subsequent to the June 1996 Board 
denial bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
respiratory disability.  


CONCLUSIONS OF LAW

1.  The Board's June 1996 decision which denied service 
connection for a chronic upper respiratory disorder, to 
include residuals of pneumonia and chronic bronchitis is 
final. 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302 (2001).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a respiratory 
disability on a direct basis has been submitted. 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records include a service department 
hospital clinical record submitted by the veteran in February 
1994 which records that the veteran was hospitalized in 
December 1966 for approximately three days with an acute 
diffuse upper respiratory infection which was reportedly 
treated and cured.  A throat culture obtained during his 
hospitalization was positive for Diplococcus pneumoniae.  
Subsequent service medical records reveal the veteran 
presented to a service department treatment facility in 
January 1967 for complaints of a cough of approximately two 
months' duration.  An X-ray of his chest was interpreted to 
be negative and medication was prescribed.  On an evaluation 
in early February 1967, the veteran complained that his cough 
had persisted.  It was recorded on this occasion that the 
veteran had "cut down on smoking as advised."  A physical 
examination of his lungs was found to be clear.  Tetracycline 
and expectorant cough medicine were prescribed.  A persistent 
cough was also noted in September 1967.  A throat culture on 
that occasion was positive for coliform organisms.  In 
December 1967, medication was prescribed for a cold.  No 
further pertinent entries are recorded in the veteran's 
service medical records.  On the veteran's medical 
examination for separation in October 1968, no pertinent 
abnormalities were recorded on clinical evaluation and the 
veteran, on a contemporaneous report of medical history, 
specifically denied having a chronic cough, cold or any 
shortness of breath.  He further denied any past or current 
history of stomach or intestinal troubles, frequent 
indigestion and/or piles or rectal disease.

The post service clinical data on file reveals that the 
veteran was diagnosed as having chronic allergic rhinitis and 
pollinosis in 1973.  

Between August 1974 and May 1987, the veteran was treated on 
an outpatient basis by a private physician for various 
disorders to include episodes of upper respiratory infection.  
In June 1990, the veteran was seen at a VA medical facility 
and found to have an upper respiratory infection.

On a VA examination in November 1992, the veteran reported to 
the examiner that he had been hospitalized for two weeks in 
service as a result of pneumonia and that he has had since 
that time a residual mild dry cough aggravated by fatigue.  
Following physical examination, chronic bronchitis was 
diagnosed.

The appellant's spouse, a licensed registered nurse, asserted 
in a December 1993 statement, that the veteran suffered from 
severe chronic nasal congestion and allergies in 1970.  

In a June 1996 decision, the Board denied the veteran's claim 
of service connection for an upper respiratory disorder, to 
include residuals of pneumonia and chronic bronchitis.  
Evidence submitted subsequent to said decision is summarized 
below:

In a November 1996 letter, Dr. C. H., a doctor of osteopathic 
medicine, noted that the veteran was on nasal spray, Seldane, 
and intermittent oral antibiotic and bronchodilator during 
episodes of acute bronchitis and asthmatic attack.  He noted 
that the veteran developed frequent upper respiratory tract 
infection, allergic rhinitis, and asthma since the 1970s.  He 
commented that it was reasonable to assume that the veteran 
had a hypersensitive airway that predisposed him to 
environmental agent induced respiratory tract dysfunction.  
He noted that the time course of the respiratory ailment was 
coincident with the veteran's exposure to Agent Orange and 
other non-specific herbicides during his military tour in 
Vietnam.  He concluded that it was therefore highly plausible 
that the exposure of Agent Orange may further damage the 
respiratory tract integrity and predispose the veteran for 
the subsequent respiratory ailments.  

In November 1997, the veteran submitted a duplicative 
November 1979 letter from Dr. H. C.  Dr. H. C. wrote that the 
veteran was followed at the allergy clinic at the Manhattan 
Eye, Ear, and Throat Hospital in 1973 with diagnoses of 
chronic allergic rhinitis and pollinosis.  Dr. H. C. wrote 
that the veteran was subsequently given allergy therapy at 
his office, with the last visit, November 7, 1977.  He wrote 
that allergy extracts were made up and mailed to the veteran 
so that the innoculations could be given elsewhere.  He wrote 
that anti-histamines and nasal decongestants such as 
Disophrol Chronotabs and Polaramine were prescribed.  He 
wrote that the veteran was seen again on November 2, 1979, 
with his nasal allergy still present.  He said he had taken 
tablets for this since his last visit, and was advised to 
take immunizing-desensitizing therapy, and nasal 
decongestants as needed in the past.  

The veteran underwent a VA examination in July 1999.  He gave 
a history of no respiratory problems prior to hospitalization 
for pneumonia in December 1966, in Ft. Dix hospital.  He 
attributed aggravation of his upper and lower respiratory 
problems to exposure to herbicides.  Following discharge from 
the Army, he described episodic wheezing, dyspnea, and 
coughing.  These symptoms were relieved with an Albuterol 
inhaler.  He had not had any ER visits or hospitalizations 
for asthma.  He complained of seasonal allergies, and post-
nasal drip.  His medications were Albuterol inhaler and 
Allegra.  He lived with a 20 year old son who smoked.  

On examination, his chest was clear without wheezes.  
Pulmonary function studies were performed on July 20, 1999.  
The pre-bronchodilator spirometry results were not acceptable 
because of poor test performance by the veteran.  The post-
bronchodilator spirometry results were normal.  Lung volume 
measurements showed air-trapping and the diffusing capacity 
was normal.  A repeat pulmonary function study was performed 
the following day, July 21, 1999, and again, the pre-
bronchodilator spirometry results were unacceptable because 
of improper test performance by the veteran.  The post-
bronchodilator results were normal.  A chest x-ray on July 
20, 1999, was normal.  Blood work on July 20 was normal.  The 
examiner commented that he was unable to substantiate the 
amount of asthma present.  


Analysis

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219.  It is noted that 
under recent legislation, the requirement under 38 U.S.C.A. 
§ 5107 that a well-grounded claim be submitted before VA is 
required to assist the claimant is no longer required.  
38 U.S.C.A. § § 5103A, 5107(a) (West 1991 & Supp. 2001).

By decision dated June 1996, the Board denied the veteran's 
claim for service connection for a chronic upper respiratory 
disorder to include residuals of pneumonia and chronic 
bronchitis.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran. 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.104 (a), 3.156 (2001).  

Since the Board's June 1996 decision, the veteran submitted a 
letter from Dr. C. H. dated November 1996.  In the letter, 
Dr. C. H. reviewed the veteran's medical history and 
concluded that it was "highly plausible that the exposure of 
Agent Orange may further damage the respiratory tract 
integrity and predispose the veteran for the subsequent 
respiratory ailments."  This opinion is new in that it has 
not been considered before.  Although the opinion seemed to 
limit itself to a discussion about the likelihood that Agent 
Orange had caused the veteran's respiratory ailments, the 
opinion still sheds light on the veteran's claim of service 
connection for a respiratory disability on a direct basis.  
Accordingly, it is determined that this new evidence is also 
material in that it is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  

Although the veteran's claim for service connection for a 
respiratory disability on a direct basis has been considered 
on a ground different from that of the RO, that is, whether 
the veteran has presented new and material evidence 
sufficient to present a reasonable possibility of a change in 
outcome from the prior Board determination, the issue of new 
and material evidence must be addressed in the first instance 
by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where, as here, the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Barnett, supra.  




ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a respiratory disability on a 
direct basis, the claim is reopened to that extent only.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

